Citation Nr: 1522163	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-28 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hip and leg disorder.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Crohe, Counsel







INTRODUCTION

The Veteran had active military service from April 1990 to April 2010.

These matters come before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.  


FINDING OF FACT

The currently diagnosed bilateral hip disorder was caused by the Veteran's willful misconduct, specifically the recreational abuse of alcohol.


CONCLUSION OF LAW

The criteria for a bilateral hip and leg disorder are not met.  38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. §§ 3.301, 3.303 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. 
§§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Adequate notice was furnished to the Veteran in November 2010, prior to the issuance of the rating decision on appeal.  This notice informed the Veteran of the evidentiary requirements for service connection, of the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, no other development is required with respect to the duty to notify.

VA has also fulfilled its duty to assist in obtaining service treatment and personnel records, as well as all of VA and private treatment records identified as relevant by the Veteran.  Most recently, the Veteran was afforded VA examination in August 2013.  This examination is found to be adequate, as the examiner examined the Veteran, reviewed the claims file, considered the Veteran's reported history, and rendered a thorough medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.

II. Service connection-Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 
Applicable regulations provide that no compensation shall be paid if a disability resulting from injury or disease in service is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110.  Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301.

An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  Alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to the user.  38 C.F.R. 
§ 3.301(d). 

"Willful misconduct" means an act involving conscious wrongdoing or known prohibited action.  A service department finding that injury, disease or death was not due to misconduct will be binding on the Department of Veterans Affairs unless it is patently inconsistent with the facts and the requirements of laws administered by the Department of Veterans Affairs.  (1) It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  (2) Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  (3) Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  38 C.F.R. § 3.1(n).

III. Analysis

On a January 1989 Applicant Medical Prescreening Form, the Veteran reported that he fell and broke his leg at 13 months old.  The record noted that he did not have any problems since that time.  In his January 1990 Report of Medical History, he again reported a history of breaking his leg from falling from a high chair at 13 months old.  He reported that he did not remember which part of the leg or which side was fractured.  On his January 1990 induction examination, no associated abnormality was noted and his lower extremities and other musculoskeletal evaluations were normal.  Additional service treatment records (STRs) were negative for any references to the Veteran's hip, although an August 1998 Summary of Care noted that he fractured his right leg in 1968.  A November 2006 STR restated a history of a fractured/broken leg at 15 months old.  

Given that the Veteran's hips and legs were not found defective at the January 1990 enlistment examination, the Board finds that a bilateral hip and leg condition was not "noted" upon the Veteran's entry onto active duty service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Remaining STRs included an August 2009 Report of Medical Assessment for separation, which showed that the Veteran answered "NO" when asked if he suffered from any injury or illness while on active duty for which he did not seek medical care.  He also indicated that he intended to seek VA disability for allergic rhinitis, gastroesophageal reflux disease, posttraumatic stress disorder, depression, anxiety, alcoholism, and hypertension.  He did not report any leg or hip problems.  

There is no other evidence of record to elucidate the nature of any pre-service injury, any residuals, the course of treatment, or any other factors that may enable the Board to gauge any relevant information as to its pre-existence, the Board finds that the presumption of soundness at service entrance with respect to the hips and legs has not been rebutted.  Therefore, this is a case of direct service connection rather than one of aggravation by service, and an opinion is not needed for consideration of aggravation of a preexisting condition.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

With regard to service connection on a direct incurrence basis, the relevant probative medical evidence includes current disabilities of:  avascular necrosis (AVN) of the bilateral femoral heads with subcapital fracture lines visualized on the femoral heads, bilateral femoral head osteonecrosis, degeneration of bilateral hips, and bilateral total hip arthroplasty (secondary to AVN).  See August 2013 VA examination report, December 2010 and January 2012 VA treatment records, and November 2010 treatment records from Cahaba Family Medicine, P.C., including a November 2010 MRI report from Tower Imaging. 
Prior to the Veteran's discharge, treatment records from Long Beach VAMC dated in April 2010 showed that the Veteran was transported there after he was found to be severely dehydrated, appeared physically ill, and was unable to walk, which was attributed to chronic alcohol use and not eating.  He was diagnosed with Hyposmolarity and or/Hyponatremia.  He was admitted to recover from dehydration and an injury sustained by fall.  Additional treatment records noted that the Veteran was positive for lethargy, dizziness, and two falls in the last two days.  He stated that he injured his back and nose.  A nursing note reported that he had a laceration on his nose from a fall and on his left side.  On a subsequent skin assessment, there was also bruising at the mid-lower back and left lower lateral abdomen from his fall.  Another record noted a concern regarding the history the bruise on the left side of his back, which did not appear consistent with a fall, but rather appeared to possibly be consistent with that produced by a punch with the imprint of three metacarpals in a closed fist.  Another record noted that there was no history of fractures with his fall.  

During the November 2010 VA general examination, the examiner noted that there were no records to review in the claims file.  The Veteran reported that his right hip problems began in April 2010, when he fell in the bathroom during a passive suicide attempt by drinking and stopping his medication.  He indicated that he hurt his right hip and had daily pain.  X-rays were negative for significant degeneration, displaced fracture or subluxation in the right hip.  The Veteran was diagnosed with a right hip injury with residual strain.  

On November 2010 VA posttraumatic stress disorder examination, the Veteran also reported that he was treated in the military for alcohol dependence.  He reported that he tried to commit suicide in April 2010 by stopping his medication and drinking vodka and water.  He described himself as a "functional alcoholic" for most of his military career.  He claimed his alcohol abuse increased after 9/11 and more so when his wife left him.  He reported that he "lost a stripe" due to alcohol abuse.  He also had one DUI while in the military and two post military as recently as September 2010.   He indicated that his divorce was, in part, related to his alcohol use.  He indicated that he stopped drinking in October 2010.  He was diagnosed with alcohol abuse/dependence. 
Treatment records from Cahaba Family Medicine, P.C. dated in November 2010 showed complaints of right hip pain.  The record noted that the Veteran was hospitalized for 18 days for attempting suicide with alcohol.  The Veteran reported that he hurt his right hip in a fall during military.  He stated that X-rays were negative for fractures, but he had problems with his ligaments.  He was referred for an MRI due to right hip pain that was consistent with bursitis.  After an MRI was performed, the Veteran was diagnosed with AVN of the bilateral femoral heads with subcapital fracture lines visualized on the femoral heads and degeneration of the bilateral hips at the "ball" part of the ball and socket joint, which was worse on the right side.  The report noted that these findings were all consistent with rather advanced AVN. 

Treatment records from Birmingham VAMC dated in December 2010 noted the Veteran's reports of fracturing his right hip and having degenerative joint disease in his hips.  He stated that he fell four months ago.  He reported that he had pain in the right hip and right buttock.  On examination, there was pain on extension.  An MRI included an impression of bilateral femoral head osteonecrosis.  Also, a small insufficiency type fracture could not be ruled out in the posterior aspect of the right acetabular roof.  A June 2011 Orthopedic Surgery Consult noted that he had at least a year of right hip pain that had been worsening and caused interference with activities of daily living.  He developed a severe limp on his right side and had localized the pain to the right anterior lateral and posterior hip and groin.  The record noted that an MRI demonstrated AVN, right greater than left hip.  The record also reported that he did not have any history pointing to an etiology of AVN, including alcohol, blood disorders, or steroid use.  In August 2011, he underwent a right total hip arthroplasty.  In January 2012, he underwent a left total hip arthroplasty. 

On August 2013 VA examination, the examiner, who also conducted the 2010 examination, noted that the claims file was reviewed.  The Veteran stated that he fell while on active duty and hit his right side on the shower floor in 2010.  He reported that he did not present to sick call immediately, but later had complaints of right hip pain.  He claimed that he continued to experience right hip pain with a limp and was diagnosed with AVN.  He underwent a right hip right hip arthroplasty in 2011.  He stated that after his right hip surgery, he began to experience left hip pain and was diagnosed with AVN.  He underwent a left hip arthroplasty in 2012.  He now had complaints of experiencing falls three to four times a month due to hips giving way and persistent pain with prolonged sitting and standing.  

The Veteran was diagnosed with bilateral hip arthroplasty (secondary to AVN).  When asked if it was at least as likely as not that Veteran's bilateral hip necrosis was caused by or related to his military service, the examiner opined that the claimed condition (was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that AVN was the death of bone tissue due to a lack of blood supply.  Also called osteonecrosis, AVN can lead to tiny breaks in the bone and the bones eventual collapse.  The blood flow to a section of bone can be interrupted if the bone is fractured or the joint becomes dislocated.  AVN of the bone was also associated with long-term use of high-dose steroid medications and excessive alcohol intake.  The examiner noted that the Veteran had a known identifiable risk factor of alcoholism as noted at military discharge, which was the most likely etiology of AVN.  Therefore, it was the examiner's opinion that alcoholism was noted during military service and AVN was diagnosed shortly after discharge.  Therefore, it was at least as likely as not that Veteran's AVN of both hips was the result of alcoholism while on active duty.  

On August 2013 PT Consult, the Veteran reported that he began to have pain in his hip four to six months prior to his retirement.  

Taking into account all relevant evidence, the Board finds that service connection for a bilateral hip and leg condition is not warranted.  The preponderance of the evidence of record shows that the Veteran's bilateral hip arthroplasty (secondary to AVN) was caused by the abuse of alcohol (in which service connection for alcoholism was previously denied in a January 2011 rating decision), and as such, the Board finds that the Veteran's bilateral hip and leg condition is due to willful misconduct, and therefore service connection for this condition is barred as a matter of law.  

The Board has considered that the November 2010 VA examination included a diagnosis of right hip injury with residual strain.  However, this diagnosis was not based on a review of the Veteran's medical records and negative X-ray findings along with the Veteran's complaints of right hip pain after falling in the military while attempting suicide by drinking and stopping medication.  However, MRI results, around the same time, revealed AVN of the bilateral femoral heads with subcapital fracture lines visualized on the femoral heads and degeneration of the bilateral hips at the "ball" part of the ball and socket joint, which was consistent with rather advanced AVN.  See treatment records from Cahaba Family Medicine, P.C and November 2010 MRI report from Tower Imaging. 

It does not appear that the VA examiner considered the Veteran's entire medical history in 2010; thus her findings at that time have limited probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Critically, after review of the entire claims file in 2013, when she was adequately informed of the facts, that same examiner indicated a different etiology of the Veteran's hip problems that is consistent with the other information of record.  The Board finds this more recent examination most probative because it is clearly based on a thorough examination of the Veteran and analysis of his entire pertinent history.

The Board has also considered the June 2011 Orthopedic Surgery Consult, which noted that the Veteran did not have any history pointing to an etiology of AVN, including alcohol, blood disorders, or steroid use.  However, these findings also appeared to be based on limited history and did not consider the Veteran's own reports of ongoing alcohol abuse in the military as well as a diagnosis of alcohol abuse/dependence.  An opinion such as this, based on an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993)..  

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, is not competent to opine on matters such as the etiology of his current hip and leg problems.  Such opinion requires specific medical training in the field of internal medicine and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training in the field of internal medicine to render medical opinions, the Board must find that his contention with regard to a nexus between his hip and leg problems and military service to be of no probative value.  See 38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, the statements offered by the Veteran in support of his own claims are not competent evidence of a nexus.

In sum, the preponderance of the evidence is against the claim; there is no doubt to be resolved in the Veteran's favor.  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for a bilateral hip and leg disorder is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


